Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 - 13 objected to because of the following informalities:
The numbering of claims after claim 8 is wrong, because of double numbering.  Numbers of claims after claim 8 (first) must be changed as well as reference numbers. 
Appropriate correction is required.

Allowable Subject Matter
Claims 1 - 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior arts of Schmale (US 10,727,630), Luce (US 7,552,803) and Ito et al. (US 4,454,381) teach “a connection device for connecting an electrical or electronic component, which is accommodated in a thick-walled housing part, through a stepped bore of the wall of the housing part, comprising: a connection part with a stepped cylindrical base body having a first cylindrical portion with a first outer diameter corresponding to the diameter of an inner bore portion of the stepped bore and a second cylindrical portion with a second outer diameter corresponding to the larger diameter of an outer bore portion, and a fastener configured to detachably fasten the connection part inserted in the stepped bore in the bore of the housing part”.
Regarding claim 8 (second), prior arts of Schmale (US 10,727,630), Luce (US 7,552,803) and Ito et al. (US 4,454,381) teach “A hydraulic cylinder of a hydraulic system comprising: a housing part having outer walls wherein a stepped bore with an inner bore section with a first diameter and an outer bore section with a second diameter, which is larger than the first diameter, is provided in a wall of a head part of the hydraulic cylinder; an electrical or electronic assembly disposed within the outer walls, and a connection device for external connection of the electrical or electronic assembly, the connection device comprising: a connection part fixed in the stepped bore with a stepped cylindrical base body having a first cylindrical portion with a first outer diameter corresponding to the diameter of an inner bore portion of the stepped bore and a second cylindrical portion with a second outer diameter corresponding to a larger diameter of an outer bore portion, and a fastener configured to detachably fasten the connection part inserted in the stepped bore in the bore of the housing part”.
Regarding claim 10, prior arts of Schmale (US 10,727,630), Luce (US 7,552,803) and Ito et al. (US 4,454,381) teach “a method of manufacturing a hydraulic cylinder assembly, comprising: providing a housing part of the hydraulic cylinder having outer walls wherein a stepped bore with an inner bore section with a first diameter and an outer bore section with a second diameter, which is larger than the first diameter, is provided in a wall of a head part of the hydraulic cylinder, providing an electrical or electronic assembly and a connection device for external connection of the electrical or electronic assembly, the connection device having a connection part with a stepped cylindrical base body part having a first cylindrical portion with a first outer diameter corresponding to the diameter of an inner bore portion of the stepped bore and a second cylindrical portion with a second outer diameter corresponding to a larger diameter of an outer bore section of the stepped bore”.
However, none of Schmale (US 10,727,630), Luce (US 7,552,803) and Ito et al. (US 4,454,381) teaches “a separate, essentially cylindrical contact carrier part fixed in the base body, which has contact pins protruding from an inner end face located on the inside of the thick-walled housing part”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in independent claims 1, 8 (second) and 10. These limitations, in combination with the remaining limitations of claims 1, 8 (second) and 10 are neither taught nor suggested by the prior art of record, therefore claims 1, 8 (second) and 10 is allowable.
Claims 2 – 8 (first), 9 and 11 - 13 are dependent on clams 1 or 8 (second) or 10 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
The numbering of claims must be changed to fix double numbering of claim 8 and renumbering of following claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I./Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831